 1                                                                        O
 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                WESTERN DIVISION
11
     PAULA K. FISK,                      No. CV 5:18-cv-01309-ODW(SHKx)
12
              Plaintiff,                 ORDER STAYING THE CASE DUE TO
13                                       THE LAPSE OF APPROPRIATIONS
                      v.                 [20]
14
     HONORABLE HEATHER WILSON,
15   SECRETARY OF THE AIR FORCE,         Honorable Otis D. Wright II,
                                         United States District Judge
16            Defendant.
17

18

19

20

21

22

23

24

25

26

27

28
 1         The Court, having considered Defendant’s ex parte application for a stay of the
 2   entire case due to the lapse of appropriations to the Department of Justice (“Department”),
 3   hereby GRANTS Defendant’s request. Accordingly, this action is stayed until funding for
 4   the Department is restored.
 5

 6   IT IS SO ORDERED.
 7

 8   January 3, 2019                             ___________________________________
 9                                                      OTIS D. WRIGHT, II
                                                  UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
